Citation Nr: 0523735	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  98-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a disability rating higher than 10 percent for 
residuals of left inguinal hernia repair, with left 
ilioinguinal neuralgia.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.F.




INTRODUCTION

The veteran had active military service from November 1981 to 
September 1992, including service in Southwest Asia during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1996 and August 1998 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In January 2001, a videoconference hearing was held before 
Veterans Law Judge Martin, and in April 2005, a 
videoconference hearing was held before Acting Veterans Law 
Judge Kane.  Therefore, both these individuals, as well as a 
third Veterans Law Judge, are deciding this case.  In April 
2001, the Board remanded this case for additional 
development, and the RO has substantially complied with the 
Remand instructions.

In September 2004, the veteran filed claims for service 
connection for fatigue, a skin disorder, headaches, joint 
pain, neurologic symptoms, neuropsychological symptoms, 
respiratory illness, sleep disturbances, and gastrointestinal 
symptoms, all claimed as due to his service in the Persian 
Gulf.  These claims are REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Since the left inguinal hernia repair during service, the 
veteran has had no recurrences of a left hernia.  The post-
operative left inguinal hernia does not require internal 
support or use of a belt when engaging in physical activity 
and does not adversely affect the veteran's physical 
abilities.

2.  The veteran is currently receiving the maximum schedular 
disability rating for impairment of the ilioinguinal nerve.

3.  The veteran's hernia/ilioinguinal nerve disorder does not 
present an exceptional or unusual disability picture.

4.  The preponderance of the medical evidence does not show 
that the veteran has PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
residuals of left inguinal hernia repair, with left 
ilioinguinal neuralgia, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 
4.123, 4.124, and 4.124a, Diagnostic Code 8530, and 4.114, 
Diagnostic Code 7338 (2004).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
residuals of left inguinal hernia repair, with left 
ilioinguinal neuralgia.  38 C.F.R. § 3.321(b)(1) (2004).

3.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's three-volume claims folder, which includes:  his 
service medical and personnel records; his contentions, 
including testimony provided in 2001 and 2005; VA records for 
treatment and hospitalization from 1998 to the present; 
information from the United States Center for Research of 
Unit Records; lay statements; and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on these claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Increased Rating for Left Hernia Repair/Ilioinguinal 
Neuralgia

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During service, the veteran underwent surgeries for left 
inguinal hernia and ilioinguinal nerve entrapment.  The 
veteran's service-connected disability is rated using the 
criteria of Diagnostic Code 8530 for impairment of the 
ilioinguinal nerve.  That diagnostic code provides a maximum 
disability rating of 10 percent, which requires severe to 
complete paralysis of the ilioinguinal nerve.  The veteran is 
already receiving the maximum evaluation under the applicable 
diagnostic criteria for impairment of the ilioinguinal nerve.  
The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  The 10 percent disability rating 
encompasses a level of compensation for persistent symptoms 
due to disorders of the ilioinguinal nerve and for any 
impairment in earning capacity due to the residual symptoms.  
There is a lack of entitlement to a higher schedular 
evaluation. 

The veteran has not been assigned an evaluation for the 
hernia itself, although the RO has considered such a rating.  
If the veteran has separate and distinct manifestations 
attributable to the hernia under Diagnostic Code 7338, as 
opposed to symptomatology from the ilioinguinal nerve 
impairment for which he is being compensated under Diagnostic 
Code 8530, then he could possibly receive separate disability 
ratings.  Disability ratings under Diagnostic Code 7338 are 
based on the presence and size of an inguinal hernia, as well 
as whether it necessitates any form of support.  Disability 
ratings under Diagnostic Code 8530 are based on the sensory 
manifestations resulting from impairment of the ilioinguinal 
nerve.  The symptomatology for an inguinal hernia 
appropriately rated under Diagnostic Code 7338 is not 
duplicative of or overlapping with the symptomatology of 
ilioinguinal nerve impairment appropriately rated under 
Diagnostic Code 8530.  

The veteran is seeking a higher rating for his service-
connected left inguinal hernia disorder, and the issue of the 
evaluation to be assigned all manifestations of the service-
connected disability is reasonably raised in the record and 
is inextricably intertwined with the claim for a higher 
rating before the Board.  Accordingly, consideration will be 
given to whether any separate evaluations should be assigned 
under applicable diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (2004).  

Under Diagnostic Code 7338, a noncompensable (zero percent) 
disability rating requires either:  (1) a small, reducible 
inguinal hernia, or an inguinal hernia without true hernia 
protrusion; or (2) an inguinal hernia that has not been 
operated on, but is remediable.  A 10 percent disability 
rating is warranted where the evidence shows a post-operative 
recurrent inguinal hernia that is readily reducible and well 
supported by truss or belt.  A 30 percent disability rating 
requires either:  (1) a small, post-operative recurrent 
inguinal hernia that is not well supported by truss or not 
readily reducible; or (2) an unoperated, irremediable 
inguinal hernia that is not well supported by truss or not 
readily reducible.  A 60 percent disability rating requires a 
large post-operative hernia that is recurrent, not well 
supported under ordinary conditions, and not readily 
reducible, when it is considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338. 

The post-service medical evidence does not show that the 
veteran's left inguinal hernia has recurred since his 
surgery.  The veteran does not use a truss or belt to support 
his hernia because he does not have a hernia at this time.  
He does not have a mesh device for internal support.  

The Board has considered all potentially applicable 
diagnostic codes.  Although there are other codes available 
to rate hernia disabilities, such as Diagnostic Code 7338, 
none of them apply to the veteran's service-connected 
condition since he has had no recurrence of the hernia.  
Accordingly, the preponderance of the evidence is against 
assignment of a disability rating greater than 10 percent for 
the veteran's service-connected residuals of left inguinal 
hernia repair with left ilioinguinal neuralgia.  Although the 
Board sympathizes with the veteran's complaints, the Board is 
constrained to abide by VA regulations.  Without recurrence 
of the hernia or some other evidence of impaired functioning 
as a result of the surgery, (see discussion above), he simply 
is not entitled to a higher disability rating.  The veteran 
does not meet these criteria, and there is no reasonable 
doubt on this matter that could be resolved in his favor.  

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) has been raised in 
this case. As discussed above, the veteran is receiving the 
maximum schedular evaluation under Diagnostic Code 8530, yet 
he asserts that he is entitled to an increased rating.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in his claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The schedular evaluations for hernia disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a hernia disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for a higher disability rating.  As for 
the ilioinguinal nerve impairment, it does not appear that 
the veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  The veteran has not required any periods of 
hospitalization, and he has sought little outpatient 
treatment for this condition over the past few years.  
Essentially, he seeks treatment mostly for medication 
refills.  There is no evidence in the claims file to suggest 
marked interference with employment as a result of this 
condition that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  His symptoms 
consist of pain and numbness, and it is exactly these 
symptoms for which he is being compensated.  In other words, 
he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

Service Connection for PTSD

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The claim for PTSD in this case was filed in 1998.  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

The stressor the veteran claims has caused PTSD was the death 
of a friend during service.  The person he identified has 
been confirmed as killed in action during the time frame the 
veteran reported, and other details (such as the individual 
leaving behind young children and being the same age as the 
veteran) are also corroborated.  The pertinent questions in 
this case are whether there is competent medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) and whether a link has been established by medical 
evidence between the current symptoms and the in-service 
stressor described above.

The Board concludes the preponderance of the medical evidence 
does not reflect diagnosis of PTSD in accordance with VA's 
regulation.  The VA records show treatment beginning in 
approximately June 1998 for dysthymic disorder.  In September 
2001, the veteran reported to the examiner that the 
psychologist who had treated him previously had diagnosed 
PTSD.  However, that statement was false, as that 
psychologist had previously diagnosed dysthymic disorder.  
Based on the history given by the veteran of having been 
diagnosed with PTSD, the September 2001 record lists a 
diagnosis of PTSD.  That diagnosis has subsequently been 
listed on numerous VA records, to include during an eight-
week hospitalization in 2004.  However, there is not one 
treatment record diagnosing PTSD that discusses the 
stressor(s) supporting the diagnosis.  In other words, 
although the VA records reflect the veteran's complaints of 
flashbacks and nightmares concerning the death of his friend 
during service, none of the VA treating professionals have 
stated this event led to the veteran's PTSD.

If VA doubts the sufficiency of a stressor underlying a 
diagnosis of PTSD, the duty to assist requires that a medical 
opinion be obtained on this point.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  The Board must rely on independent 
medical evidence to support its opinions.  It is for this 
reason that the veteran's claims files were reviewed by a 
psychologist, who also examined the veteran in December 2003.  
The psychologist concluded that the diagnoses of PTSD shown 
in the veteran's VA treatment records were based on the 
veteran's self-report as opposed to observation for any 
clinical symptoms.  It was noted that the veteran's accounts 
concerning the death of his friend during service have varied 
from a simple witnessing of the body being removed to having 
actually helped with that removal and inventory of personal 
effects.  His statements are inconsistent as described by the 
psychologist.  See, e.g., April 2003 statement ("I was there 
when they pulled [the body from the vehicle]."); September 
2003 Report of Contact (". . . he was present when a friend 
. . . was removed from his personnel carrier."); and May 
1997 VA Form 9 ("I remember seeing them pull his body from 
personnel carrier.").  All these references to "they" or 
"them" pulling his friend's body from the vehicle implies 
the veteran himself did not participate in this activity, 
although he states otherwise in other statements.  In any 
event, the one thing that is clear is that the veteran did 
not actually witness the death of his friend.  See, e.g., 
2005 testimony "when I came to the vehicle and seen him . . 
."  The VA psychologist stated that the mere witnessing of 
dead bodies is not, in and of itself, considered to be 
psychologically traumatizing.  The examiner had reviewed the 
record and did not find any reference to other events or 
trauma that might be considered a stressor.  The examiner 
concluded there were not sufficient symptoms or clinical 
indications to diagnose PTSD.

 "Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In this case, although the account of the 
veteran's service experiences has been corroborated, it still 
follows that service connection is not granted simply because 
a diagnosis of PTSD has been rendered.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence.  In this case, the Board finds the opinion 
of the VA psychologist to be more persuasive for the 
following reasons.  The psychologist conducted a longitudinal 
review of the medical evidence, having full access to the 
veteran's medical history, his complaints, findings of other 
medical professionals, etc.  There is no indication any VA 
treating physician has conducted such a review.  In fact, as 
noted above, it appears that each diagnosis of PTSD reflected 
in the treatment records is simply a transcription of the 
veteran saying such a diagnosis had previously been given, as 
opposed to concluding such a diagnosis was warranted.  The 
representative argues the diagnosis of PTSD by the VA 
treating physicians should carry more weight, but an opinion, 
or, in this case, a diagnosis, by a treating medical 
professional is not entitled to more weight merely because 
that physician has treated the veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such 
a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The VA psychologist also provided a rationale for his 
opinion, unlike the treating physicians who merely recorded 
diagnoses of PTSD.  The psychologist clearly stated that the 
incident described by the veteran - seeing the dead body of a 
friend - is not the type of incident that would be 
psychologically traumatizing, and also noted that the veteran 
had not described sufficient symptoms to warrant diagnosis of 
PTSD.

The Board notes that the veteran's representative asserted at 
the hearing in 2005 that the veteran engaged in combat, and 
the VA outpatient treatment records also note such.  If the 
claimed stressor is related to combat, then evidence that the 
appellant engaged in combat would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  The Board does not need to 
address whether the veteran is a combat veteran since that 
question is not pertinent in this case.  He has never claimed 
combat-related stressors, and his claim is being denied 
because the preponderance of the medical evidence does not 
show a valid diagnosis of PTSD.

Accordingly, the claim is denied as there is no competent, 
persuasive evidence that the veteran has PTSD as a result of 
his military service.  For the reasons discussed in more 
detail above, the Board concludes that the evidence against 
the claim is more probative and of greater weight and, based 
on this evidence, finds as fact that the veteran does not 
have a valid diagnosis of PTSD.  There is no benefit of the 
doubt that could be resolved in favor of the veteran.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), imposes obligations on VA 
in terms of its duty to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001, April 2003, and November 2003.  The April 2001 letter 
specifically pertained to the information and evidence needed 
to support the PTSD claim.  The two letters sent in 2003 
fully provided notice of elements (1), (2), and (3), see 
above, so it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the SOC/SSOC.  

Finally, with respect to element (4), the Board notes that 
the 2003 letters did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to the claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than VA's formal VCAA notice letters to 
the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1996 and 1998.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2003 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated and an additional SSOC was 
provided to the veteran in July 2004.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the post-service VA 
treatment records identified above.  The veteran's service 
medical records are in the file, as well as records from the 
Social Security Administration.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  The veteran has also been afforded appropriate 
medical examinations.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of left hernia repair with left ilioinguinal 
neuralgia, to include entitlement to an extraschedular 
evaluation, is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




			
	JEFF MARTIN	MICHELLE KANE
	               Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                         
__________________________________________
	                                          MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


